DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3,5,12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre et. al. (US 2020/0334866).
Regarding claim 1, Lasserre discloses a method of point cloud geometry decoding in a point cloud decoder (i.e., figs. 4-7, paragraphs 0001,0018,0043), comprising: receiving a bitstream including a slice of a coded point cloud frame (i.e., bitstream F1 as shown in fig. 7, paragraphs 0043,0046,0061), and reconstructing an octree representing a geometry of points in a bounding box of the slice where a current node of the octree is partitioned with a quadtree (QT) partition or a binary tree (BT) partition (i.e., figs. 4-7, paragraphs 0018,0024,0030,0043,0046,0123,0135).
Regarding claim 2, Lasserre discloses the method of claim 1, wherein the reconstructing the octree includes: determining how to partition the current node of the octree using one of the QT

	Regarding claim 3, Lasserre discloses the method of claim 1, wherein the reconstructing the octree includes, determining how to partition the current node of the octree using one of the QT partition, the BT partition, or an OT partition based on one or more parameters, one of the one or more parameters being signaled in the bitstream or using a locally preconfigured value (i.e., figs. 4-7, paragraphs 0061,0165,0168,0176).
	Regarding claim 5, Lasserre discloses the method of claim 1, wherein the reconstructing the octree includes, receiving one or more syntax elements indicating three-dimension (3D) sizes of the bounding box, e.g., cubes, of the slice of the coded point cloud frame from the bitstream (i.e., implicit in disclosure of the reference, figs. 4-5).
	Regarding claim 12, Lasserre discloses the method of claim 1, wherein reconstructing the octree further includes; receiving a syntax element from the bitstream indicating one of the following parameters; a maximal number of implicit QT and BT partitions performed before OT partitions, a minimal size of implicit QT and BT partitions that prevents implicit QT and BT partitions of a node when all dimensions of the node are smaller than or equal to the minimal size, or a priority indicating which of implicit QT or BT partition is performed first when both QT and BT partitions are allowed (i.e., fig. 4, paragraphs 0018,0030,0118).
	Regarding claims 19-20, the limitations claimed are substantially similar to claim 1 above, and are directed to apparatus, and computer instruction of the method claim 1, since the disclosure of the reference is computer implemented process for decoding point cloud geometry, therefore the ground for rejecting claim 1 also applies here.
Allowable Subject Matter
s 4, 6-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest, wherein reconstructing the octree includes; receiving occupancy bins belonging to an 8-bins occupancy code of the current node of the octree from the bitstream, where each occupancy bin corresponds to an occupied child node of the current node of the octree, 4 bins belonging to the 8-bins occupancy code are not signaled in the bit stream when the current node of the octree is partitioned with the QT partition, and 6 bins belonging to the 8-bins occupancy code are not signaled in the bitstream when the current node of the octree is partitioned with the BT partition, as specifies in claim 4; and determining a value of a variable, denoted by partition Skip, specifying a partition type and a partition direction of the current node of the octree, as specifies in claim 6.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's invention.
CAI et al. US 2020/0258202.
Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a

see the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/jnterviewpractjce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482